COX, Judge
(concurring):
I agree that the withholding by Sergeant Hubbard constituted larceny under Article *209121, Uniform Code of Military Justice, 10 USC § 921. Uniquely, Sergeant Hubbard was the custodian of the property, and therefore he was entitled to lawfully receive it from the thief and return it to the Government. In my view this was a new taking; but I would limit the rule to these unique facts. Generally speaking, a “receiver” is not a new thief.
Furthermore, where a guilty plea is first attacked on appeal, we must construe the evidence in a light most favorable to the Government.
Although I do not criticize the military judge, I would have been equally satisfied if he had followed his instincts and accepted the plea to receiving stolen property. This would have saved everyone the trouble caused by this issue. A 43-year maximum sentence would have given him ample room to work toward a fair sentence.